FLETCHER, Chief Judge
(dissenting):
I must dissent from the holding of the majority. “[T]he fundamental rule [is] that a person may not be twice punished for the same offense.” United States v. Posnick, 8 U.S.C.M.A. 201, 203, 24 C.M.R. 11, 13 (1957). It is clear under the facts of the present case that the mere passage of time between the removal of the funds and the signing of the false official records does not compellingly indicate a new and separate act. United States v. Ompad, 15 U.S.C.M.A. 593, 36 C.M.R. 91 (1966). Moreover, the connected chain of events between the wrongful appropriation offense and the false offi*335cial records offenses is uncontroverted and requires these offenses be treated as single for the purpose of punishment. United States v. Irving, 3 M.J. 6 (C.M.A.1977). Finally, regardless of the occurrence of the signature offenses prior to or after the removal of the funds, they were integral parts of the taking offense within the sense of United States v. Rosen, 9 U.S.C.M.A. 175, 25 C.M.R. 437 (1958).
Accordingly, I would reverse the finding of the United States Navy Court of Military Review and return the record of trial for proceedings consistent with this opinion.